Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10669593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims, upon reconsideration, are deemed to be free of the prior art.  Applicant’s Remarks dated 05/26/2022 were found persuasive with respect to the scope of embodiments as encompassed by the claims.  In view of the Remarks and the recitations of the instant Specification, the phrase “wherein the genotype information comprises presence or absence of a VIR gene alteration in a genomic region corresponding to SEQ ID NO:1” in Claim 60 is interpreted to mean that the obtaining step requires biological analysis of the sample that produces sequence information relative to SEQ ID NO:1.  As such, the rejections under 35 USC 112(b) and 35 USC 103 are withdrawn.  The closest prior art is Sambanthamurthi et al. Breeding Plantation Tree Crops: Tropical Species, Chapter 10, 377-421, 2009, the teachings of which are set forth in the record.  However, Sambanthamurthi et al. does not disclose, teach or otherwise render obvious the limitations of the claims as reasonably interpreted herein.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Primary Examiner, Art Unit 1662